Title: From Thomas Jefferson to Thomas Willing, 23 February 1798
From: Jefferson, Thomas
To: Willing, Thomas


          
            Feb. 23. 98.
          
          Th: Jefferson presents his respects to mr Willing, and other gentlemen managers of the ball of this evening. he hopes his non-attendance will not be misconstrued. he has not been at a ball these twenty years, nor for a long time permitted himself to go to any entertainments of the evening, from motives of attention to health. on these grounds he excused to Genl. Washington when living in the city his not going to his birthnights, to mrs Washington not attending her evenings, to mrs Adams the same, and to all his friends who have been so good as to invite him to tea- & card parties, the declining to go to them. it is an indulgence which his age and habits will he hopes obtain and continue to him. he has always testified his homage to the occasion by his subscription to it.
        